                                                                                                                         OSEN LLC
                                                                                                                    ATTORNEYS AT LAW
                                                                                                                          WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                                  1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                         T.212.354.0111



                                                               September 18, 2019

        VIA ECF

        Hon. Peggy Kuo
        United States Magistrate Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                  Re:     Miller, et al. v. Arab Bank, PLC, No. 18-cv-2192 (BMC) (PK)
                          Pam, et al. v. Arab Bank, PLC, No. 18-cv-4670 (BMC) (PK)

        Dear Magistrate Judge Kuo:

               We write on behalf of all Plaintiffs in the above-referenced actions in response to the
        Court’s September 16, 2019 Order directing Plaintiffs to respond by September 20, 2019 to
        Defendant’s September 13, 2019 letter motion (“Motion”). The Motion requested modification of
        the Court’s July 8, 2019 Scheduling Order (“Scheduling Order”) requiring the parties to “file a
        motion to compel or for a protective order related to foreign bank secrecy issues [by] September
        25, 2019.”

                Approximately two and a half hours before it filed the Motion last Friday evening,
        Defendant’s counsel spoke with the undersigned to discuss the Bank’s proposal for a joint request
        to the Court seeking to modify the schedule and change the established sequence of briefing
        foreign bank secrecy. Because this proposal was first broached late on a Friday afternoon, I
        informed the Bank’s counsel that I would contact co-counsel, set forth the outlines of the Bank’s
        proposal, try to have a definitive response by the close of business on Monday, and if I was unable
        to obtain consensus by that time, advise the Bank’s counsel of same on Monday afternoon, as a
        courtesy.

               Evidently, Defendant’s counsel had a change of heart shortly after we spoke and decided
        to proceed without waiting for Plaintiffs’ response.1
        1
                  Although Plaintiffs could provide point-by-point responses to the Bank’s material assertions in the Motion,
        Plaintiffs will simply state that many of Defendant’s descriptions of the prior record are inaccurate or omit important
        context. For example, Defendant complains that Plaintiffs are seeking records for “677 individuals and entities” – as
        if the scope of the Bank’s material support to terrorists is somehow Plaintiffs’ fault. This includes the 285 individuals
        and entities identified in Plaintiffs’ First Document Request, all of whom were specifically identified by category as
        Hamas operatives, leaders, and institutions. Plaintiffs even supplied Defendant with the Bates numbers of Arab Bank
        documents that demonstrated that Defendant provided financial services to at least 229 of those individuals and
        entities. Plaintiffs’ unusually specific requests vastly reduce Defendant’s burden to identify the terrorists to whom it
        provided financial services and reduces the scope of the requests in comparison to the production orders issued in the
        Linde litigation. Furthermore, contrary to Defendant’s assertions in the Motion, its responses to Plaintiffs’ requests
Letter to the Honorable Peggy Kuo
September 18, 2019
Page 2 of 2

        Plaintiffs do not object to Defendant’s request that the Court schedule a conference to hear
argument on the proper scope of the production order (if that assists the Court). However, the
factors that courts must balance under Restatement (Third) of Foreign Relations Law § 442(1)(c)
when considering foreign bank secrecy objections include the importance of the requested
documents to the litigation and the degree of specificity of the requests.2 Thus, separately briefing
bank secrecy issues will unnecessarily duplicate the work the Court and the parties must undertake
to resolve Defendant’s scope objections. Notably, Defendant advances no reason why it failed to
object to the schedule the Court ordered over two months ago. As a result, no good cause exists
for reversing the Court’s earlier decision to place Plaintiffs’ anticipated motion to compel on a
parallel track with Defendant’s anticipated motion for a protective order.

        Because Defendant’s bank secrecy objections apply to every document request, should the
Court determine, applying the Restatement factors, that Defendant is entitled to a protective order,
that determination would obviate Defendant’s need to initiate Requests for Judicial Assistance
and/or Letters Rogatory.3

        In sum, whether or not the Court decides to schedule a conference to hear argument on the
scope of the requests, Plaintiffs continue to believe that Defendant should present its basis for a
protective order based on foreign bank secrecy prior to Defendant initiating Requests for Judicial
Assistance and/or Letters Rogatory as the current Scheduling Order appropriately contemplates.

Plaintiffs’ Request

        If the Court denies Defendant’s request to modify the Scheduling Order, we ask the Court
to grant Plaintiffs permission to submit an opening brief on its motion to compel as to the scope
of Plaintiffs’ requested discovery of no more than 15 pages with a 10-page limit on reply.


                                                       Respectfully submitted,


                                                       /s/ Gary M. Osen

cc:      All Counsel


repeatedly state that Defendant will only produce documents related to individuals and entities delineated in Plaintiffs’
Complaints or specifically implicated in the terrorist attacks at issue in these cases, and Defendant reiterated and
affirmed that position during the parties’ meet-and-confer on September 10, 2019.
2
          Defendant’s counsel have, to date, asserted foreign bank secrecy objections under the law of three
jurisdictions (“particularly [] Jordan, Lebanon, and the Palestinian Territories”) but have not yet confirmed that these
are the only jurisdictions implicated by Plaintiffs’ requests. In Linde v. Arab Bank, Plc, Defendant identified at least
eight relevant jurisdictions with responsive records. See, e.g., Linde v. Arab Bank, Plc, 463 F. Supp. 2d 310, 313 n.2
(E.D.N.Y. 2006).
3
         The Scheduling Order appears to recognize that when it states: “If Plaintiffs’ anticipated motion to compel
is denied, all fact discovery shall be completed six months after the Court’s ruling.”
